[Cite as State v. McPheron, 2022-Ohio-2186.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 2-22-01

        v.

SARAH ANN MCPHERON,                                      OPINION

        DEFENDANT-APPELLANT.




                Appeal from Auglaize County Common Pleas Court
                          Trial Court No. 2021 CR 0098

                                     Judgment Affirmed

                             Date of Decision: June 27, 2022




APPEARANCES:

        Nicholas A. Catania for Appellant

        Edwin A. Pierce for Appellee
Case No. 2-22-01


SHAW, J.

       {¶1} Defendant-Appellant, Sarah McPheron (“McPheron”), brings this

appeal from the December 22, 2021 journal entry—orders on sentence of the

Auglaize County Common Pleas Court sentencing her to a prison term of thirty-six

months after McPheron pleaded guilty to, and was convicted of, having weapon

under disability, a third degree felony, plus an additional one thousand one hundred

and nineteen days for a post release control violation on a prior manslaughter

charge.

                       Relevant Facts and Procedural History

       {¶2} On May 6, 2021, McPheron was indicted on two counts of having

weapon under disability, third-degree felonies. Count One identified the alleged

disability as McPheron’s conviction of a felony offense of violence, in violation of

R.C. 2923.13(A)(2), and the disability alleged in Count Two was a conviction of a

felony offense involving the illegal possession, use, sale, administration,

distribution, or trafficking in any drug of abuse, in violation of (A)(3). After initially

entering a not guilty plea to both counts, McPheron appeared in court with defense

counsel on December 8, 2021 and entered a plea of guilty to Count One pursuant to

plea negotiations, while Count Two would be dismissed. Part of the plea agreement

was that the State agreed to recommend community control and that McPheron

successfully complete the W.O.R.T.H. Center program. Further, pursuant to the


                                           -2-
Case No. 2-22-01


plea agreement, McPheron acknowledged her understanding of the time remaining

upon a post-release control violation in Case No. 2015-CR-0128. The trial court

accepted McPheron’s plea, found her guilty, and continued sentencing so that an

updated presentence investigation could be prepared.

      {¶3} A sentencing hearing was held on December 22, 2021. Pursuant to the

plea agreement, the State recommended that McPheron be sentenced to community

control and ordered to complete the W.O.R.T.H. program, and defense counsel

asked that the trial court follow this recommendation. Then, McPheron read a letter

she had written for the trial court and defense counsel introduced McPheron’s

institution report of completion of a brief intervention program and her attendance

at “NA” meetings as Exhibit A.

      {¶4} After stating that it had considered both the purposes and principles of

felony sentencing under R.C. 2929.11 and the seriousness and recidivism factors of

R.C. 2929.12, the trial court sentenced McPheron by terminating her post-release

control and imposing one thousand one hundred and nineteen days of violation time

on a prior manslaughter conviction, consecutive to thirty-six months imprisonment

for having weapon under disability. The trial court advised McPheron that she could

be subject to up to two years of post-release control upon her release from prison.

The sentence was memorialized in a journal entry—orders on sentence filed




                                        -3-
Case No. 2-22-01


December 22, 2021. It is from this judgment that McPheron appeals, asserting the

following assignment of error for our review.

                                   Assignment of Error

        The trial court’s sentence of the defendant-appellant to a sentence
        totaling (36) months, being the maximum definite prison term
        allowed for the single offense in question, constituted a clear and
        convincing violation of the law in failing to properly consider and
        apply the felony sentencing guidelines set forth in Ohio Revised
        Code, Section 2929.11 and 2929.12.

        {¶5} In her sole assignment of error, McPheron asserts that the trial court

failed to properly consider and apply the felony sentencing guidelines set forth in

R.C. 2929.11 and 2929.12 in imposing the maximum prison term of thirty-six

months on the weapon under disability offense. More specifically, McPheron

argues that the facts of the case in the record show a significantly lesser sentence is

warranted by the sentencing factors and therefore, the maximum sentence imposed

is contrary to law.1

                                      Law and Analysis

        {¶6} “A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing.” R.C. 2929.11(A). “The overriding

purposes of felony sentencing are to protect the public from future crime by the

offender and others, to punish the offender, and to promote the effective



1
  No appeal was taken on the one thousand one hundred and nineteen days additional and consecutive
regarding the termination of post-release control on McPheron’s prior offense of manslaughter.

                                               -4-
Case No. 2-22-01


rehabilitation of the offender using the minimum sanctions that the court determines

accomplish those purposes without imposing an unnecessary burden on state or

local government resources.” Id. “A sentence imposed for a felony shall be

reasonably calculated to achieve the three overriding purposes of felony sentencing

set forth in division (A) of this section, commensurate with and not demeaning to

the seriousness of the offender’s conduct and its impact upon the victim, and

consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B).

       {¶7} “To effectuate compliance with these overriding purposes, the Ohio

Revised Code requires the trial court to consider a number of factors listed in R.C.

2929.12.” State v. Walton, 3d Dist. Logan No. 8-17-55, 2018-Ohio-1680, ¶ 6. “The

R.C. 2929.12 factors direct the trial court to evaluate the seriousness of the offense

and the likelihood of recidivism.” State v. Berry, 3d Dist. Union No. 14-20-05,

2021-Ohio-1132, ¶ 137, citing R.C. 2929.12. Nevertheless, neither R.C. 2929.11

nor 2929.12 requires a sentencing court to make any specific factual findings on the

record. State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, ¶ 20.

       {¶8} On appeal, we review a challenge to a felony sentence under R.C.

2953.08(G)(2). State v. Wilson, 3d Dist. Allen No. 1-20-46, 2022-Ohio-504, ¶ 144.

However, under Jones, an appellate court may not “independently weigh the

evidence in the record and substitute its judgment for that of the trial court


                                         -5-
Case No. 2-22-01


concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12,” nor may it “modify or vacate a sentence based on its view that the

sentence is not supported by the record under [those statutes].” Jones at ¶ 39, 42;

see also State v. Toles, --- Ohio St.3d ---, 2021-Ohio-3531, ¶ 1 (affirming sentencing

judgment based on the authority of Jones). Rather, “R.C. 2953.08(G)(2)(b) permits

an appellate court to modify or vacate a sentence if it clearly and convincingly finds

that the sentence is ‘otherwise contrary to law.’ ˮ Jones at ¶ 32.

       {¶9} Here, the record demonstrates that the trial court expressly stated both

on the record at the sentencing hearing and in its journal entry that it had considered

the principles and purposes of felony sentencing under R.C. 2929.11 and the

seriousness and recidivism factors under R.C. 2929.12. (Dec. 22, 2021 Sentencing

Tr. at 13; Dec. 22, 2021 Journal Entry-Orders on Sentence at 1). Further, at the

sentencing hearing, the trial court provided a detailed explanation for its sentencing

decision. Specifically, the trial court asserted: “The Defendant helped her former

boyfriend commit an aggravated murder,” “[s]he was involved in a relationship with

that guy [Aaron],” and “[s]he was involved with [Donnie] before she went to prison

for the manslaughter charge.” (Dec. 22, 2021 Sentencing Tr. at 11). The trial court

pointed out that “[s]he got out and within a few weeks, after her release, hooked up

again with Donnie [], whom she knew to be a drug user.” Id. The trial court further

asserted: “It wasn’t until her second Community Control Sanction violation where


                                         -6-
Case No. 2-22-01


she was, -- knowing she was being caught for her use of cocaine that she then

suddenly, -- oh, and after * * * one (1) of the guys involved had stabbed one of the

other co-conspirators[.]” Id. at 12. Finally, the trial court noted:

       This is not just about drug addiction. There certainly are
       codependency issues, but the Defendant hooks up with extremely
       violent and dangerous people, who get her to do things, as in this case,
       take this guy’s weapons. And we’re talking rifles, we’re talking about
       scopes. The rifle was reported stolen out of Spaulding County,
       Georgia. The Defendant presents an extreme risk to the community.
       Her ORAS score is a 31. * * * [Donnie] is scheduled to get out of
       prison in January of ’22. [Defendant] reported that her drug use has
       always began with Donnie because “that’s what we do.”

Id. at 12-13.

       {¶10} The statements made by the trial court clearly indicate that the trial

court considered R.C. 2929.11 and 2929.12 before it imposed McPheron’s

maximum sentence in this case. Further, McPheron has not demonstrated that her

sentence is clearly and convincingly contrary to law.          See Wilson at ¶ 146

(recognizing that a sentence is not clearly and convincingly contrary to law for

purposes of R.C. 2953.08(G)(2)(b) where the trial court has considered the purposes

and principles of sentencing in R.C. 2929.11 in addition to the relevant statutory

factors listed in R.C. 2929.12). For this reason, the assignment of error is overruled

and the judgment of the Auglaize County Common Pleas Court is affirmed.

                                                                  Judgment Affirmed
ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.
/jlr

                                          -7-